Citation Nr: 0928693	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-05 088	)	DATE
	)
	)

Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance (RH) or 
Gratuitous ARH Insurance under Title 38 U.S.C. 1922. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1959 to 
September 1979.  The appellant is the Veteran's surviving 
spouse. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania denying her claim for insurance 
benefits.


FINDINGS OF FACT

1.  In a rating decision dated in May 1980, service 
connection was established for the Veteran's right wrist 
injury with a ten percent disability rating, and for 
abdominal shotgun wound residuals, left leg shotgun wound 
residuals and residuals of a right fibula fracture, with 
noncompensable disability ratings, effective October 1, 1979.

2.  The Veteran did not file for insurance benefits during 
his lifetime.

3.  The preponderance of the evidence fails to indicate that 
the Veteran was mentally incompetent at any time during his 
lifetime.

4.  The Veteran died during November 1993.

5.  The appellant filed for insurance benefits during January 
2007.




CONCLUSION OF LAW

The criteria for entitlement to RH or Gratuitous ARH 
insurance benefits under 38 U.S.C.A § 1922(a) or (b) have not 
been met.  38 U.S.C.A. § 1922 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The Board notes that the appellant did not receive 
preadjudication notice concerning her claim for insurance 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that failure to comply with 
the notice requirement of the VCAA is not prejudicial to the 
claimant if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  Here, there is no dispute as to when and by whom the 
claim for insurance benefits was filed.  As this claim for 
insurance benefits is being denied as a matter of law, there 
is no prejudice to the appellant by the lack of VCAA notice.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (that 
failure to comply with the VCAA is not prejudicial to the 
claimant if, based on the facts alleged, no entitlement 
exists); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




II. Analysis 

Under 38 U.S.C. 1922(a), any person who is released from 
active military, naval, or air service, under other than 
dishonorable conditions on or after April 25, 1951, and is 
found by the Secretary to be suffering from a disability or 
disabilities for which compensation would be payable if 10 
percent or more in degree and except for which such person 
would be insurable according to the standards of good health 
established by the Secretary, shall, upon application in 
writing made within two years from the date service-
connection of such disability is determined by the Secretary 
and payment of premiums as provided in this subchapter, be 
granted insurance by the United States against the death of 
such person occurring while such insurance is in force.  If 
such a person is shown by evidence satisfactory to
 the Secretary to have been mentally incompetent during any 
part of the two-year period, application for insurance under 
this section may be filed within two years after a guardian 
is appointed or within two years after the removal of such 
disability as determined by the Secretary, whichever is the 
earlier date.  38 U.S.C.A. § 1922(a) (West 2002).  This 
insurance is commonly referred to as RH insurance.  
In 1991, Pub.L. No. 102-83, § 5(a) amended and renumbered the 
statute.  Former 38 U.S.C. § 722 provided only a one-year 
application period, which was in force until September 1, 
1991.  Thus, the Veteran would have had to apply for Service 
Disabled Veterans Insurance within one year of his disability 
rating in May 1980. 

Under 38 U.S.C. 1922(b), any person who, on or after April 
25, 1951, was otherwise qualified for insurance under the 
provisions of section 620 of the National Service Life 
Insurance Act of 1940, or under subsection (a) of this 
section, but who did not apply for such insurance and who is 
shown by evidence satisfactory to the Secretary (A) to have 
been mentally incompetent from a service-connected 
disability, (i) at the time of release from active service, 
or (ii) during any part of 
the two-year period from the date the service connection of a 
disability is first determined by the Secretary, or (iii) 
after release from active service but is not rated service-
connected disabled by the Secretary until after death; and 
(B) to have remained continuously so mentally incompetent 
until date of death; and (C) to have died before the 
appointment of a guardian, or within two years after the 
appointment of a guardian; shall be deemed to have applied 
for and to have been granted such insurance, as of the date 
of death, in an amount which, together with any other United 
States Government or National Service life insurance in 
force, shall aggregate $10,000.  No application for insurance 
payments under this subsection shall be valid unless filed 
with the Secretary within two years after the date of death 
of the insured or before January 1, 1961, whichever is the 
later, and the relationship of the applicant shall be proved 
as of the date of death of the insured by evidence 
satisfactory to the Secretary.  This is commonly known as 
Gratuitous ARH Insurance.

In a rating decision dated in May 1980, service connection 
was established for the Veteran's right wrist injury with a 
ten percent disability rating, and for abdominal shotgun 
wound residuals, left leg shotgun wound residuals and 
residuals of a right fibula fracture, with noncompensable 
disability ratings, effective October 1, 1979.  The Veteran 
did not file any additional claims during his lifetime, nor 
did he apply for insurance benefits. 

In this case, the appellant concedes that the Veteran did not 
apply for insurance benefits at any point during his life.  
Rather, she argues that he did not have time to file a claim 
after he was diagnosed with his terminal lung cancer during 
1993 due to the nature of his illness and hospitalizations.  
The Veteran's certificate of death indicates that he died on 
November 23, 1993.  In a rating decision dated in June 1994, 
service connection for the cause of the Veteran's death was 
granted.  The appellant applied for insurance benefits during 
January 2007.  

The Board additionally notes that medical records created 
during October 1993, the month prior to the Veteran's death, 
indicate that he was diagnosed with major depression, single 
episode.  The physician indicated that the Veteran's speech 
was fluent and articulate; thought processes were intact; and 
his thought content 
was negative for hallucinations, delusions, or suicidal or 
homicidal ideation.  Additionally, the physician indicated 
that the Veteran had other past periods of depression but had 
not been seen by a psychiatrist or taken antidepressant 
medication.

The clear language of 38 U.S.C.A. § 1922 precludes the 
appellant's eligibility for this benefit.  Initially, the 
Board notes that by law the Veteran must apply for insurance 
benefits within two years of being service-connected.  At the 
time of his initial award of service connection in May 1980, 
that requirement was one year.  In any event, there is no 
indication, and the appellant does not contend, that the 
Veteran filed for insurance benefits during his lifetime.  
Thus, there is no basis to establish entitlement to RH 
insurance under 38 C.F.R. § 1922(a).

Additionally, the Board notes that medical evidence indicates 
that although the Veteran was treated for major depression, 
single episode approximately one month prior to his death, 
there is no indication in the record, nor does the appellant 
suggest, that the Veteran was mentally incompetent at any 
point during his lifetime.  Even if he were shown to have 
been incompetent, her claim for Gratuitous ARH insurance 
fails.  In this regard, no application for insurance payments 
under section 1922(b) shall be valid unless filed with the 
Secretary within two years after the date of death of the 
insured.  38 U.S.C.A. § 1922(b)(3).  In his case, the 
appellant filed her claim for insurance benefits in January 
2007, more than thirteen years after the Veteran's death.  
The Board additionally notes that the appellant does not 
contend that she filed a claim for insurance benefits prior 
to 2007.  In summary, there is no entitlement under 38 C.F.R. 
§ 1922(b).



In this case, the law is dispositive.  Accordingly, the claim 
for entitlement to RH insurance benefits or Gratuitous ARH 
insurance benefits must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to RH Insurance or Gratuitous ARH Insurance under 
38 USC § 1922 is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


